DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 08/10/2021. Claims 1, 3, 7 are amended. Claim 3 is cancelled. Claim 11 is a new claim. Claims 1-2, 4-11 are now pending.
Allowable Subject Matter
Claims 1-2, 4-11 are allowed.
As of claim 1, the closest prior art Hashizume et al. (US 6,342,971 B1) teaches a cross dichroic prism 260. The cross dichroic prism 260 includes four right-angle optical prisms (columnar optical prisms) 261, 262, 263, and 264 as shown in FIG. 1(A). The four right-tangle optical prisms 261 through 264 (hereinafter referred to as the right-angle prisms or columnar prisms) have the shape of a right isosceles triangular prism having an identical height. The cross dichroic prism 260 is a quadratic prism (either a rectangular parallelepiped or a cube) obtained by joining the right-angle prisms 261 through 264 on right-angle side faces (hereinafter simply referred to as the `right-angle faces` or `joint surfaces`) via an adhesive 267. As shown in FIG. 1(B), a red-reflecting film 266R and blue-reflecting films 266B are arranged in a substantially X shape on the joint surfaces defined by the right-angle faces of the four right-angle prisms 261 through 264. The red-reflecting film 266R is a dichroic film or a light-selective film that is continuously formed over the whole red-reflecting film-forming face, which is defined by s wherein a first dielectric multilayer film, formed of a plurality of first dielectric layers constituting a part of the dielectric multilayer film, is provided on the first plane of the one prism, a second dielectric multilayer film, formed of a plurality of second dielectric layers constituting another part of the dielectric multilayer film, is provided on the second plane of the other prism, and an adhesive layer is provided between the first dielectric multilayer film and the second dielectric multilayer film. 
Claims 2, 4-10 are allowed as being dependent on claim 1.
As of claim 11, the closest prior art Hashizume et al. (US 6,342,971 B1) teaches a cross dichroic prism 260. The cross dichroic prism 260 includes four right-angle optical prisms (columnar optical prisms) 261, 262, 263, and 264 as shown in FIG. 1(A). The four right-tangle optical prisms 261 through 264 (hereinafter referred to as the right-angle prisms or columnar prisms) have the shape of a right isosceles triangular prism 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Cheng et al. (US 20180335629 A1) teaches an optical device having a wedge-shaped light turning element. The optical device can include a first surface that is parallel to a horizontal axis and a second surface opposite to the first surface that is inclined with respect to the horizontal axis by a wedge angle. The optical device may include a light module that includes a plurality of light emitters. The light module can be configured to combine light for the plurality of emitters. The optical device can further include a light input surface that is between the first and the second surfaces and is disposed with respect to the light module to receive light emitted from the plurality of emitters. The optical device may include an end reflector that is disposed on a side opposite the light input surface. The second surface may be inclined such that a height of the light input surface is less than a height of the side opposite the light input surface. 
- Prior Art Takahara (US 20150160462 A1) teaches a prism for a projection optical system included in a projector including an illumination light source, an illumination optical system, and a projection optical system, includes: a first surface that totally reflects a beam of one of the illumination light and the projection light and transmits a beam of the other; and a second surface that is opposed to the first surface with an air gap there between and transmits a beam passing through the first surface, wherein the first surface has an antireflective film having an average reflectivity of a s-polarized reflectivity and a p-polarized reflectivity at a center angle of a transmitted beam of 2% or lower in three wavelength ranges including a first wavelength range of blue, a second wavelength range of green, and a third wavelength range of red.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882